         Case 1:16-cv-00828-KMW Document 314-1 Filed        09 ='  2_~_/1
          Case 1:16-cv-00828-KMW Document 319 Filed,,.,,10/01/19
                                                        _'-:.."""_"-_            Page
                                                                       -=_:.ll:_-_..a._-i,_ 1--_~"'-_-¥_
                                                                                         ~~-'--of 6 - _-_-_-_---
                                                                         USDS SDNY
                                                                         DOCUMENT
UNITED STATES DISTRICT COURT                                             ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                            DOC#:-----...----
---------------------------------------------------------------x         DATE FILED: I? I l'1
SECURITIES AND EXCHANGE
COMMISSION,
                                                                   No. 16 Civ. 828 (KMW)
                                   Plaintiff,
                                                                   ECF Case
                 v.

AMERICAN GROWTH FUNDING II, LLC,
PORTFOLIO ADVISORS ALLLIANCE, INC.,
RALPH C. JOHNSON,
HOWARD J. ALLEN III,
and
KERRI L. WASSERMAN,

                                   Defendants.
---------------------------------------------------------------x
              ll.lM.w
   [Pl}OPO8ElltFINAL JUDGMENT AS TO DEFENDANTS HOW ARD J. ALLEN III
                AND PORTFOLIO ADVISORS ALLLIANCE, INC.

        Pursuant to the Jury Verdict against Defendants Howard J. Allen III ("Allen") and

Portfolio Advisors Alliance, Inc. ("PAA") (collectively "Defendants"), entered on May 16, 2019

(ECF No. 279), and the Court' s Opinion & Order on remedies, entered on September 24, 2019

(ECF No. 313):

                                                         I.

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Allen and PAA are

permanently restrained and enjoined from violating, directly or indirectly, Section lO(b) of the

Securities Exchange Act of 1934 (the "Exchange Act") [15 U.S.C. § 78j(b)] and Rule 10b-5

promulgated thereunder [17 C.F.R. § 240.l0b-5], by using any means or instrumentality of

interstate commerce, or of the mails, or of any facility of any national securities exchange, in

connection with the purchase or sale of any security:
       Case 1:16-cv-00828-KMW Document 314-1 Filed 09/25/19 Page 2 of 6
        Case 1:16-cv-00828-KMW Document 319 Filed 10/01/19 Page 2 of 6



       (a)     to employ any device, scheme, or artifice to defraud;

       (b)     to make any untrue statement of a material fact or to omit to state a material fact

               necessary in order to make the statements made, in the light of the circumstances

               under which they were made, not misleading; or

       ( c)    to engage in any act, practice, or course of business which operates or would

               operate as a fraud or deceit upon any person.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendants'

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendants or with anyone described in (a).

                                                 II.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Allen and PAA are

permanently restrained and enjoined from violating Section 17(a) of the Securities Act of 1933

(the "Securities Act") [15 U.S.C. § 77q(a)] in the offer or sale of any security by the use of any

means or instruments of transportation or communication in interstate commerce or by use of the

mails, directly or indirectly:

        (a)     to employ any device, scheme, or artifice to defraud;

        (b)     to obtain money or property by means of any untrue statement of a material fact

                or any omission of a material fact necessary in order to make the statements

                made, in light of the circumstances under which they were made, not misleading;

        or




                                                  2
       Case 1:16-cv-00828-KMW Document 314-1 Filed 09/25/19 Page 3 of 6
         Case 1:16-cv-00828-KMW Document 319 Filed 10/01/19 Page 3 of 6



       (c)     to engage in any transaction, practice, or course of business which operates or

               would operate as a fraud or deceit upon the purchaser.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendants'

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendants or with anyone described in (a).

                                                III.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Allen and PAA are

jointly and severally liable for disgorgement of $860,000, representing profits gained as a result

of the conduct alleged in the Complaint, together with prejudgment interest thereon in the

amount of $199,721.28, for a total of $1,059,721.28. Defendants shall satisfy this obligation by
                                                                                ~
paying $1,059,721.28 to the Securities and Exchange Commission within 30days after entry of
                                                                             'f:MW
this Final Judgment.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Allen alone liable for

disgorgement of $166,427, representing additional profits gained as a result of the conduct

alleged in the Complaint, together with prejudgment interest thereon in the amount of

$38,649.97, for a total of $205,076.97. Allen shall satisfy this obligation by paying $205 ,076.97

to the Securities and Exchange Commission within{? days after entry of this Final Judgment.
                                                       \::'MW
       Defendants may transmit payment electronically to the Commission, which will provide

detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Defendants may also pay by certified check, bank



                                                 3
       Case 1:16-cv-00828-KMW Document 314-1 Filed 09/25/19 Page 4 of 6
        Case 1:16-cv-00828-KMW Document 319 Filed 10/01/19 Page 4 of 6



cashier's check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; Howard J. Allen III and Portfolio Advisors Alliance, Inc. as defendants in this action;

and specifying that payment is made pursuant to this Final Judgment.

       Defendants shall simultaneously transmit photocopies of evidence of payment and case

identifying information to the Commission's counsel in this action. By making this payment,

Defendants relinquishes all legal and equitable right, title, and interest in such funds and no part

of the funds shall be returned to Defendants. The Commission shall send the funds paid pursuant

to this Final Judgment to the United States Treasury.

       The Commission may enforce the Court' s judgment for disgorgement and prejudgment

interest by moving for civil contempt (and/or through other collection procedures authorized by
                         (oO
law) at any time after ~ days following entry of this Final Judgment. Defendants shall pay post
                       ',(.'('o\w

judgment interest on any delinquent amounts pursuant to 28 U .S.C. § 1961.

                                                 IV .

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Allen shall pay a civil

penalty in the amount of $120,000 and PAA shall pay a civil penalty in the amount of $200,000,

all to the Securities and Exchange Commission pursuant to Section 20(d) of the Securities Act

[15 U.S.C. § 77t(d)] and Section 21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)].




                                                  4
       Case 1:16-cv-00828-KMW Document 314-1 Filed 09/25/19 Page 5 of 6
         Case 1:16-cv-00828-KMW Document 319 Filed 10/01/19 Page 5 of 6



       Defendants shall satisfy the obligation to pay a civil penalty ordered pursuant to this
                                                                                                       <oo
paragraph by paying the amounts ordered to the Securities and Exchange Commission within ~
                                                                                                  KMW
days after entry of this Final Judgment.

       Defendants may transmit payment electronically to the Commission, which will provide

detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Defendants may also pay by certified check, bank

cashier's check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; Howard J. Allen III and Portfolio Advisors Alliance, Inc. as defendants in this action;

and specifying that payment is made pursuant to this Final Judgment.

       Defendants shall simultaneously transmit photocopies of evidence of payment and case

identifying information to the Commission's counsel in this action. By making this payment,

Defendants relinquishes all legal and equitable right, title, and interest in such funds and no part

of the funds shall be returned to Defendants. The Commission shall send the funds paid pursuant

to this Final Judgment to the United States Treasury.




                                                  5
         Case 1:16-cv-00828-KMW Document 314-1 Filed 09/25/19 Page 6 of 6
          Case 1:16-cv-00828-KMW Document 319 Filed 10/01/19 Page 6 of 6



                                                 V.

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.

Dated:      ,o - ( - (Cf

                                                      HON. KIMBA M. WOOD
                                                      UNITED STATES DISTRICT JUDGE




                                                  6
